DETAILED ACTION
This Office Action is with regard to the most recent papers filed 10/9/2020.

Response to Arguments
Applicant's arguments filed 10/9/2020 have been fully considered but they are not persuasive or moot based on new grounds of rejection. 
On pages 8-10, Applicant argues the rejection of claim 1, arguing that Assouad does not teach determining, by the computer designated as the leader, that the second computer is joining for non-malicious reasons.  However, the instant claim fails to provide any detail as to how this is done, even with as simple of a recitation that the leader authenticates the computer (where it is submitted that if device A is connecting device B, but first must be authenticated by an authentication server, device B would then determine that device A is non-malicious by virtue of passing authentication with the authentication server, which is different than having device B authentication device A, which appears to be what Applicant is implying claim 1 requires.).  It is also noted that the instant specification fails to provide detail of how this determination is performed, where it is only disclosed that the determination is made (Specification: Paragraph [0058]).  Thus, the rejection has been corrected with the rationale provided in the response to arguments.
Due to the above lack of disclosure with regard to how the determination is made, claim 8 stands rejected under 35 USC 112(a) for new subject matter, as there is no disclosure of the audit being involved with the determination.  Further, claim 8 is no longer rejected for the same reasons as claim 1, as the audit language was not covered by any previous claim, as previously asserted.
Claim 14 is not separately argued by Applicant, but does not have any of the subject matter argued by Applicant, and thus Applicant’s remarks cannot be persuasive with regard to claim 14.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regard to claim 8, the instant claim presents “wherein the receiving is in response to a determination, by an audit of the computer designated as the leader, that the computer is attempting to join the management network group for non-malicious reasons,” where this language is not supported by the original disclosure.  The auditing, in the specification, is to determine what configuration information is needed (Specification: Paragraphs [0107] and [0109]), and has nothing to do with determination of the reasons for joining the network.  Further, the instant specification, only mentions the term “malicious”/”non-malicious” in paragraph [0058], where no detail is provided as to how such a determination is made.  Thus, the disclosure fails to support any details with regard to how the malicious/non-malicious intent is determined, and only broadly supports the determination of such.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0229089 (Assouad) in view of US 2007/0294309 (Schwartz).
With regard to claim 1, Assouad discloses a computer-implemented method, comprising:
detecting, by the computer, appearance of a second computer in the management network group (Assouad: Figure 2.  Steps 240-242 and steps 230-236 present different ways to detect new computers.  It is noted that the instant claim fails to present specifically how the detecting occurs.  IN this case, while the discovery engine may specifically discover the device, other systems would detect the new device based on information received from the discovery engine or based on the device querying them.  For instance, paragraph [0070] provides that based on the query response, the boot options of the device are configured by the boot console, which means that the boot console is made aware (i.e. detects) the device based on the received query response.  Further, in paragraph [0071], the device boots up and connects to the provisioning server based on the boot options, and connects to the provisioning server, where this would also serve to have the provisioning server detect the new device based on the device connecting to it.); 
determining, by the computer, that the second computer is attempting to join the management network group for non-malicious reasons (Assouad: Paragraph [0009].  Lacking any detail as to how this determination is made, the disclosure of Assouad is considered to meet this limitation, as devices are authenticated, where when such an authentication is made, each device is determined to be present for non-malicious reasons by any other device that is communicated with in the network that required authentication.); and
sending, by the computer, the predefined configuration information to the second computer in response to the determination by the computer that the second computer is not attempting to join the management network group for malicious reasons, wherein the predefined configuration information specifies instructions to be carried out during a reconfiguration by the second computer to configure itself (Assouad: Figure 2, 250-280 and Paragraph [0070].  The remote system is configured, and is thus provided with the configuration information.  It is noted that the specific nature of the configuration information is not provided, where the discovery server at least configures the boot options, where the device then uses these boot options to connect to the provisioning server, which are instructions for the device to configure itself by connecting to the provisioning server.  Further, the provisioning server provides the configuration information, which serves to cause the device to be configured, which would at least require the device to write the specific information to specific locations, thus having the device configure itself.).
Assouad fails to disclose, but Schwartz teaches receiving, by a computer, a designation as a leader to send predefined configuration information to other computers in a management network group, the computer being configured with the predefined configuration information (Schwartz: Abstract.  A root node is selected and provisioned, where the root node is then used to provision other nodes in the group.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a group leader (root) to provision members of the group to provide for decentralized provisioning of computing nodes, which increases the scalability of the provisioning system without having to add dedicated provisioning servers to the system.

With regard to claim 2, Assouad teaches that the predefined configuration information is sent to the second computer without a request therefor being received by the computer (Assouad: Figure 2.  The process in figure 2 occurs automatically based on discovering the remote system, where no request is shown as being received to provide the configuration information.).

With regard to claim 3, Assouad teaches that the predefined configuration information includes configuration information selected from the group consisting of: account configuration information, network adapter configuration information, and storage adapter configuration information (Assouad: Paragraph [0046].  At least the network functions of the device are configured to allow the device to communicate with or locate a server.).

With regard to claim 5, Assouad fails to teach, but Schwartz teaches receiving, by the computer, updated configuration information, applying the updated configuration information to the computer; and sending, by the computer, the updated configuration information to the other computers (Schwartz: Abstract and paragraph [0028].  The root node is first provisioned, then it provisions the other systems, where the provisioning can include updating.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the method to provide updates the to the group to ensure that the devices are properly maintained with the latest features and fixes in a similar decentralized manner addressed in the rejection of claim 1, above.

With regard to claim 6, Assouad in view of Schwartz teaches detecting, by the computer, appearance of a third computer in a second management network group, determining that the third computer does not have at least a portion of the predefined configuration information required thereby; and sending, by the computer, at least some of the predefined configuration information to the third computer (Assouad: Figure 2 and Schwartz: Abstract.  First, it is noted that the second management network group is not required to be different than the first group.  Second, the basis for detecting that the computer does not have a portion of the configuration information is not claimed, and thus having the detecting being based on being a new node, as in Assouad, would suffice for the claimed detecting.  Thus, the third computer would be handled in a similar fashion as the second computer, in as much detail as required by the instant claim.).

With regard to claim 7, Assouad fails to teach, but Schwartz teaches wherein another computer is designated as a second leader to send second predefined configuration information to the other computers in the management network group, the second leader being configured with the second predefined configuration information (Schwartz: Paragraphs [0009] to [0010].  The groups of Schwartz are not being mapped to the management network group, as claimed.  Instead, the claimed management network group would be all of the nodes managed by the system, and would include all of the groups of Schwartz, where different root nodes handle different segments of the total group based on different requirements.).  Accordingly, it would have been obvious to one of ordinary skill in the arts at the time of filing to have different leaders for different computer nodes to allow the nodes to be provisioned according to the individual needs of the nodes, rather than requiring each and every node have the same configuration (see, for example, Schwartz: Paragraph [0008]).

Claim Rejections - 35 USC § 103
Claims 4 and 14-16 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Assouad in view of Schwartz, and further in view of US 2005/0273851 (Raju Datla).
With regard to claim 4, Assouad fails to teach, but Raju Datla teaches auditing the other computers in the management network group for configuration information that does not match the predefined configuration information; and in response to detecting configuration information that does not match the predefined configuration information in one of the other computers, sending the predefined configuration information to the other computers (Raju Datla: Figure 1.  Computers are monitored and audited for configurations that do not match a required configuration, and for computers that are in violation, the configurations can be changed (which would involve sending the changes to the computer to be applied.).  According, it would have been obvious to one of ordinary skill in the art at the time of filing to audit for and correct any configuration deviations to ensure that each node is properly configured, while benefiting from the decentralized scalability of Assouad in view of Schwartz.

With regard to claims 14-16, the instant claims 4-5 (and claim 1, from which claims 4-5 depend), and are thus rejected for similar reasons.

Claim Rejections - 35 USC § 103
Claims 8, 10, and 12-13 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Assouad in view of Schwartz, and further in view of US 2002/0055989 (Stringer-Clavert).
With regard to claim 8, the instant claim is substantially similar to claim 1, and is rejected for substantially similar reasons.  However, Assouad, as addressed in claim 1, fails to teach, but Stringer-Calvert teaches that the receiving is in response to a determination by an audit of the computer designated as the leader, that the computer is attempting to join the management network group for non-malicious reasons (Stringer-Calvert: Paragraph [0022].  Group members can be authenticated as part of an entry process, where such authentication can be performed by a group leader.  Authentication is considered to involve an audit of the entity that is being authenticated as this would involve checking some information.  For example, in Assouad, authentication can be performed utilizing security credentials, which would involve identification, pass-code or password, encryption information, etc. (Assouad: Paragraph [0047]), which is retrieved and checked against some criteria to verify the system, which is considered to be an audit of such information of the entity.).  Accordingly, it would have been obvious to one of ordinary skill in the art to have the leader perform authentication functions, such as auditing some information of the requesting computer (e.g. authentication information), to further distribute the management functions of the system to different nodes, thus improving scalability of the system (such that authentication functions would not rely on a single entity for multiple different groups, but instead would be with the single group leader/root, thus allowing the authorization functions to be expanded with the number of groups.). 

With regard to claims 10, and 12-13, the instant claims are similar to claims 2, 3, and 7, and are rejected for similar reasons.


Claim Rejections - 35 USC § 103
Claims 9 and 11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Assouad in view of Schwartz and Stringer-Clavert, and further in view of US 2005/0273851 (refd).
With regard to claim 11, Assouad fails to teach, but refd teaches sending, by the computer, a request for the predefined configuration information upon detecting a hardware change in the computer (refd: Paragraph [0046].  Upon detecting a configuration change, a client communicates with the server to provide information on the change, where the server responds with information for updating the client.  When combined with Assouad, this would result in a configuration change causing a communication (request) for any configuration changes from the provisioning computer (leader, as in the combination) needed for the change.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have a request sent upon detecting a hardware change to allow client to ensure that it is still properly configured for the group after any changes, including hardware changes.

With regard to claim 9, the instant claim is within the scope of claim 11, and is rejected for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144.  The examiner can normally be reached on Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444